Nichols, Justice.
This is an appeal in a habeas corpus case in which the prisoner complains that he was denied a preliminary hearing. The record discloses that he entered a plea of guilty after having been examined in open court by the trial judge, that in such examination he acknowledged in response to questions by the trial judge that the plea was voluntary and that he understood his rights which he freely waived. The judgment remanding the prisoner to custody was not error. Compare Dean v. Caldwell, 229 Ga. 1 (1) (189 SE2d 79); Hollis v. Ault, 229 Ga. 12 (189 SE2d 389).

Judgment affirmed.


All the justices concur.